

117 HR 1834 IH: Hate Crimes Commission Act of 2021
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1834IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Krishnamoorthi (for himself, Ms. Meng, Mr. Jeffries, Ms. Velázquez, Mr. Van Drew, Ms. Jackson Lee, Mrs. Carolyn B. Maloney of New York, Mr. Suozzi, Mr. Cárdenas, Mr. Khanna, Ms. Norton, Mr. Carson, Mr. Meeks, Mr. Brendan F. Boyle of Pennsylvania, Mr. Blumenauer, Mrs. Dingell, Ms. Kelly of Illinois, Ms. Scanlon, Mr. Pallone, Mr. Cicilline, and Mr. Sean Patrick Maloney of New York) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish a United States Commission on Hate Crimes to study and make recommendations on the prevention of the commission of hate crimes, and for other purposes.1.Short titleThis Act may be cited as the Hate Crimes Commission Act of 2021.2.FindingsThe Congress finds as follows:(1)The Federal Bureau of Investigation defines hate crime to be a criminal offense—such as murder, arson, or vandalism—against a person or property motivated in whole or in part by an offender’s bias against a race, religion, disability, sexual orientation, ethnicity, gender, or gender identity.(2)Forty-five States and the District of Columbia have statutes criminalizing various types of bias-motivated violence or intimidation.(3)The Federal Government has implemented crimes statutes since 1968, with the most recent law enacted in 2009.(4)In 2019, hate crimes rose by 2.7 percent.(5)In 2019, there were 51 reported deaths from hate crimes, which is the highest number since the FBI began reporting on this statistic in the early 1990s.(6)Hate crimes not only damage the individual victim or victims, but also traumatize entire communities and erode public confidence in their safety.(7)In 2019, hate crimes directed at Latinos increased by almost 9 percent from the year before.(8)In 2019, hate crimes based on sexual orientation represented 16.7% of total hate crimes that year, and gender identity based hate crimes represented 2.7% of total hate crimes, which was an increase from the year before.(9)In a September 2020 House Homeland Security Committee testimony, FBI Director Christopher Wray said: Within the domestic terrorism bucket, the category as a whole, racially motivated violent extremism is, I think, the biggest bucket within that larger group. And within the racially motivated violent extremist bucket, people subscribing to some kind of White supremacist-type ideology is certainly the biggest chunk of that..(10)The largest increase within the 2019 hate crime data was found in anti-Semitic hate crimes, which rose by 14 percent.(11)In August 2019, an assailant entered a Walmart in El Paso, Texas, to target Hispanics and left 22 dead.(12)In October 2018, a shooting at the Tree of Life synagogue in Pittsburgh, Pennsylvania, left 11 dead.(13)In July 2019, a Hindu priest in New York City was hospitalized after a man attacked him and screamed this is my neighborhood during the incident.(14)In response to the Coronavirus pandemic, Asian Americans have suffered an increasing number of hate crimes. According to Stop AAPI Hate, 2,808 hate incidents toward AAPIs were reported between March and December 2020.(15)In November 2020, a woman shouted anti-Muslim slurs and attacked a couple in New York City, leaving one victim needing surgery for facial fractures.(16)Many hate crimes go unreported. In 2019, there was a decrease in the number of police agencies providing this data to the FBI, with only 14 percent of police agencies in the country reporting one or more hate crimes that year.(17)There is a clear need for stronger action to accurately report and effectively combat hate-based attacks.3.Establishment of Commission(a) EstablishmentThere is established the United States Commission on Hate Crimes (hereinafter in this Act referred to as the Commission).(b)MembershipThe Commission shall be composed of 12 members. Membership of the Commission shall be appointed in accordance with the following:(1)Two members shall be appointed by the majority leader of the Senate.(2)Two members shall be appointed by the minority leader of the Senate.(3)Two members shall be appointed by the Speaker of the House of Representatives.(4)Two members shall be appointed by the minority leader of the House of Representatives.(5)Two members shall be jointly appointed by the two appointing officials under paragraphs (1) through (4) who are members of, or caucus with, the Democratic Party.(6)Two members shall be jointly appointed by the two appointing officials under paragraphs (1) through (4) who are members of, or caucus with, the Republican Party.(7)Not more than 6 members of the Commission shall be from the law enforcement community and not more than 6 members of the Commission shall be of the civil rights community.(8)Not more than 6 of the members shall be of the same political party.4.Duties of the CommissionThe Commission shall investigate the following:(1)If there has been an increase in hate crimes during the period beginning January 1, 2007, and ending 60 days after the date of enactment of this Act.(2)To the extent that any increase in the commission of hate crimes is determined to exist, what factors have contributed to such increase.(3)What policies or actions law enforcement agencies might adopt or engage in to reduce the commission of hate crimes.(4)The impact of underreporting on hate crimes statistics and hate crimes prevention.(5)What community bias prevention responses are successful and possible through coordination with nonprofits, local education agencies, and government entities.5.ReportNot later than 1 year after the date of enactment of this Act, the Commission shall submit a report to Congress and the President setting forth the results of the investigation under section 4.6.DefinitionIn this Act, the term hate crime means an offense under section 249 of title 18, United States Code.